Citation Nr: 0501656	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as due to herbicide exposure.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling, 
to include the question of whether a separate, compensable 
rating is warranted for arthritis of the right knee.  

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling, 
to include the question of whether a separate, compensable 
rating is warranted for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision entered in August 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, denying the veteran's claim of 
entitlement to service connection for asthma, to include as 
due to herbicide exposure, and his claims for increase 
involving service-connected knee disorders.  Pursuant to his 
request, the veteran was afforded a videoconference hearing 
before the Board in May 2004.

Only the merits of the subissue involving the veteran's 
entitlement to a separate, compensable evaluations for 
degenerative arthritis of the right and left knees is 
addressed below.  All other matters are addressed in the 
REMAND portion of this document.  To the extent that the 
appeal is remanded, it is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  Consistent with the 
instructions below, VA will notify the veteran if further 
action is required on his part.



FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, he has 
service connected mild degenerative arthritis of the right 
and left knees, with normal range of motion bilaterally, but 
with pain and crepitus on motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a separate, 
10 percent evaluation for degenerative arthritis of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.71a, Diagnostic Code 5003 (2004); Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

2.  The schedular criteria for the assignment of a separate, 
10 percent evaluation for degenerative arthritis of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, 
Diagnostic Code 5003 (2003); Lichtenfels.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Service connection for bilateral chondromalacia patellae was 
established by a rating decision of the RO in April 1974.  At 
that time, a single noncompensable evaluation was assigned 
therefor under 38 C.F.R. § 4.71a, Diagnostic Code 5257, on 
the basis of subluxation or instability, as well as a full 
range of motion.  Hence, from the initial rating decision 
granting service connection, VA considered the impact of any 
limitation of motion to be part of the service connected 
disorder.

In August 1975, early osteophyte formation was evident in the 
right knee.  Hence, in an October 1975 rating decision the 
combined rating for the bilateral knee disorder was increased 
to 20 percent under "an analogous code," Diagnostic Code 
5257, effective from March 1975.  

By 1979, mild degenerative changes were seen on x-ray studies 
of both knees.
 
In conjunction with the veteran's claim for increase of March 
2002, the denial of which forms the basis of the instant 
appeal, the RO in August 2002 action assigned separate, 10 
percent schedular ratings under Diagnostic Code 5257 for 
right and left knee chondromalacia.  

Regarding the veteran's claims for increase for knee 
disabilities, there are inherent issues presented as to 
whether separate, compensable ratings are assignable for 
degenerative arthritis of the right and left knees.  That is 
the sole extent to which the Board addresses the merits of 
the appeal presented.  Inasmuch as the Board herein grants 
entitlement to separate, 10 percent schedular ratings for 
right and left knee arthritis, entitlement to a rating in 
excess of 10 percent for right knee arthritis is addressed in 
the Remand portion of this document.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 
Vet.App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  Moreover, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261, a separate 
evaluation could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  Lichtenfels.

In this case, there is evidence of right and left knee 
arthritis.  Specifically, in May 2002, X-rays undertaken 
during the course of a VA medical examination identified 
bilateral degenerative changes of the patellofemoral joints 
with spur formation.  As well, the record shows other indicia 
of arthritis as early as 1975.  Clinical evaluation in May 
2002 revealed a normal range of motion of the knees from 0 to 
140 degrees, albeit with crepitus upon flexion.  In addition, 
there is presented credible evidence that the veteran suffers 
from right and left knee pain, that is made worse by 
prolonged standing and walking.  While there is no 
compensable limitation of motion demonstrated on the most 
recent VA medical evaluation in May 2002, per 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, by operation of 
Diagnostic Code 5003, a 10 percent rating is for application 
for each such major joint or group of minor joints.  As such, 
separate, 10 percent schedular ratings are for assignment for 
right and left knee arthritis.  Lichtenfels.  To that extent, 
alone, the benefit sought on appeal is granted.  The question 
of entitlement to ratings in excess of 10 percent is 
deferred, pending additional development as set forth below.  


ORDER

Separate, 10 percent ratings are granted for right and left 
knee arthritis, subject to those provisions governing the 
payment of monetary benefits.

REMAND

At his recent videoconference hearing before the Board, the 
veteran asserted that he may have experienced his initial 
asthma attack in service on or about January 14, 1972.  At 
that time, he was placed in the 95th Evacuation Hospital in 
Da Nang, Vietnam, for evaluation and treatment of an eye 
infection, although there were present other complaints, 
including those involving shortness of breath.  

There is of record a Standard Form 502, Narrative Summary, 
dated January 14, 1972, signed by Jerry S. Lehman, M.D., as 
to treatment afforded the veteran at the 95th Evacuation 
Hospital.  Unfortunately, however, such document is largely 
illegible.  Further efforts to obtain a legible copy of this 
document and any other service medical records not already on 
file are found to be in order.  

Also, the veteran's private treating physician, A. Alvarez, 
M.D., in a statement of February 2002 offers the following 
opinion as to the relationship between the veteran's asthma 
and his inservice exposure to herbicides:  

It was only after his exposure to agent orange 
during his 1971-1972 tour, that his symptoms 
began.  

While it remains unclear whether such opinion was based on a 
review of medical records or the appellant's self reported 
history or a combination of both, such opinion does speak to 
a temporal relationship in time between the veteran's 
inservice herbicide exposure and the onset of his asthma 
symptoms.  Further clarification from Dr. Alvarez, as well as 
a VA examination and opinion, would be of assistance in 
clarifying the claimed relationship of the veteran's asthma 
to his period of service.  

In addition, the veteran alleges that his service-connected 
knee disorders have worsened since he last underwent a VA 
medical examination in 2002.  Increased symptoms of pain, 
instability, cracking, and swelling are noted.  As well, it 
is shown that the claims folder was not made available to the 
examiner at the time of the May 2002 examination.  On the 
basis of the foregoing, further medical examination by VA is 
indicated.  

Lastly, compliance with the VCAA appears to be lacking, 
particularly as to providing a full, complete and accurate 
notice of the information and evidence needed to substantiate 
the veteran's claims for increase.  See 38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002)

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
specific evidence is still needed to 
substantiate his claims of entitlement to 
service connection for asthma, to include 
as due to herbicide exposure, and 
entitlement to ratings in excess of 10 
percent for chondromalacia and arthritis 
of the knees.  The veteran must also be 
notified of what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should also notify the veteran 
that, if requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Through contact with the National 
Personnel Records Center, National 
Archives and Records Administration, 
applicable service department, or other 
source, the RO must attempt to obtain a 
legible copy of a Standard Form 502, 
Narrative Summary, dated January 14, 
1972, and signed by Jerry S. Lehman, 
M.D., as to treatment afforded the 
veteran at the 95th Evacuation Hospital 
in Vietnam, as well as any service 
medical records not already associated 
with the claims folder.  Once obtained 
such records must be made a part of the 
claims file.  

3.  The RO must attempt to contact A. 
Alvarez, M.D., of Greater Waterbury 
Primary Care Associates, P.C., 1389 West 
Main Street, Tower 2, Suite 325, 
Waterbury , Connecticut 06708, in order 
to clarify his February 2002 opinion.  
Dr. Alvarez should be asked to clarify 
whether it is his professional medical 
opinion that the veteran's period of 
active duty, inclusive of his presumed 
herbicide exposure, is the direct cause 
of his asthma.  If so, Dr. Alvarez should 
set forth the basis for such opinion and 
whether such opinion is based solely on 
the veteran's medical history.   

4.  The RO must obtain any and all VA 
medical treatment records not already 
contained within the claims folder which 
pertain to the evaluation or treatment of 
his claimed asthma and his service-
connected chondromalacia and arthritis.  
Once obtained, such records must be made 
a part of the veteran's claims folder.  

5.  Thereafter, the veteran must be 
afforded a VA pulmonary examination for 
the purpose of determining the nature and 
etiology of his claimed asthma.  The 
claims folder in its entirety must be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing, necessary to evaluate 
the claimed disorder.  All applicable 
diagnoses must be fully set forth.  

The examiner is asked to provide a 
medical opinion, with full supporting 
rationale, as to the following:

Is it at least as likely as not 
that the veteran suffers from 
asthma that originated in-
service, or that is a result of 
an inservice event including 
but not limited to. inservice 
herbicide exposure?  

Use by the examiner of the "at 
least as likely as not" 
language cited above in 
responding to the foregoing is 
required.

6.  The veteran must also be afforded a 
VA orthopedic examination in order to 
assess the nature and severity of his 
service-connected chondromalacia and 
arthritis of each knee.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary to 
determine the full extent of all 
disability present.  Complete range of 
motion studies of each knee are required 
and, in addition, notation must be made 
as to the degree of any subluxation, 
instability, pain, weakened movement, 
and/or incoordination with respect to 
either knee.  

7.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports to include a review 
of the orthopedic examination for 
compliance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If any such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  
8.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
merits of the claims of entitlement to 
service connection for asthma, to include 
as due to herbicide exposure; entitlement 
to ratings in excess of 10 percent for 
chondromalacia of the right and left 
knees; and entitlement to ratings in 
excess of 10 percent for arthritis of the 
right and left knees   Such adjudications 
must be based on all of the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of Federal 
courts interpreting such body of law, as 
well as 38 C.F.R. §§ 4.40, 4.45 (2003), 
as applicable.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


